THE THIRTEENTH COURT OF APPEALS

                                    13-21-00395-CV


                                Siegfried Pueblitz, M.D.
                                           v.
                                   Tom Ray Lemen


                                   On Appeal from the
                      93rd District Court of Hidalgo County, Texas
                          Trial Court Cause No. C-0959-21-B


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appellant’s amended petition for permissive interlocutory appeal concludes that

appellant has not shown his entitlement to permissive interlocutory appeal. Accordingly,

the amended petition for permissive interlocutory appeal is DENIED in accordance with

its opinion. Costs of the appeal are adjudged against appellant.

      We further order this decision certified below for observance.

December 21, 2021